Citation Nr: 0313007	
Decision Date: 06/17/03    Archive Date: 06/24/03

DOCKET NO.  01-01 508A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an effective date earlier than July 22, 
1999, for the grant of a 10 percent evaluation for laceration 
scars of the face and mouth.

2.  Entitlement to a compensable evaluation for residuals of 
a mandible fracture.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel




INTRODUCTION

The veteran served on active duty from January 1975 to 
September 1978.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (RO), which assigned a 10 percent 
evaluation to lacerations of the face and mouth, effective 
July 22, 1999; and denied a compensable evaluation for 
mandible fracture.  


REMAND

In correspondence dated November 15, 2002, the Board provided 
the veteran notice of the Veterans Claims Assistance Act of 
2000 (VCAA).  The correspondence was returned to the Board as 
undelivered and the Board resent it to his current address on 
December 16, 2002.  In the correspondence the Board informed 
the veteran of the specific type of evidence needed to 
substantiate each of his two claims.  The Board also informed 
the veteran of VA's duty to assist him, as well as VA's 
responsibilities and his own responsibilities.  The Board 
also informed the veteran that he had 30 days from the date 
of the letter to respond; that if the Board did not hear from 
him by the end of the 30-day period, the Board would decide 
his appeal based on the information and evidence currently of 
record; and that if he submitted additional information or 
evidence within one year from the date of the letter, VA 
might be able to pay him from the date it received his claim.  
The Board sent the correspondence pursuant to 38 C.F.R. § 
19.9(a)(2)(ii) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated 38 
C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs, ___ F.3d 
___, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  The 
Federal Circuit held that 38 C.F.R. § 19.9(a)(2)(ii) was 
invalid in that it provided 30 days to respond to notice, 
which was contrary to 38 U.S.C. § 5103(b), which provides a 
claimant one year to submit evidence.  (The Federal Circuit 
also held that 38 C.F.R. § 19.9(a)(2) is invalid because in 
conjunction with 38 C.F.R. § 20.1304, it allowed the Board to 
consider additional evidence without having to remand the 
case to the agency of original jurisdiction for initial 
consideration and without having to obtain the appellant's 
waiver, which was contrary to 38 U.S.C. § 7104(a)).  

In light of the Federal Circuit decision, the Board finds 
that this case must be remanded to the RO so that the veteran 
can be provided with the notification necessary under 
38 U.S.C.A. § 5103(b) and the appropriate period of time in 
which to submit evidence or argument in response to that 
notice.

Accordingly, this case is REMANDED for the following action: 

1.  The RO must assure compliance with 
the applicable  requirements of the VCAA.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326 (2002), to include informing 
the veteran that he has one year to 
submit additional evidence.  38 U.S.C. § 
5103(b).  

2.  If any additional evidence is 
received, the RO should readjudicate the 
issues on appeal.  If any benefit sought 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC) 
and an appropriate period of time for 
response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


